Citation Nr: 1030754	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for a lumbosacral strain (back disability).

2.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral knee pain 
(bilateral knee disability).

4.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970 and from September 1973 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over this claim is now with the RO in 
Honolulu, Hawaii.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issue of service connection for an acquired psychiatric 
disability, to include PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In April 2009 and October 2009 submissions, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative reported that the Veteran requested to withdraw 
his appeals of the RO's disability evaluations for a back 
disability and bilateral hearing loss and their denial of service 
connection for a bilateral knee disability.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal pertaining to 
the disability evaluations for a back disability and bilateral 
hearing loss, and entitlement to service connection for a 
bilateral knee disability have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2006, the RO received a VA FORM 9 Substantive 
Appeal, perfecting the Veteran's appeal of the RO's June 2005 
rating decision, to include the four issues listed on the title 
page of this decision.

In April 2009 and October 2009, the RO received statements from 
the Veteran's representative in which the representative stated 
that the Veteran requested to withdraw his appeals as to the 
issues involving a back disability, bilateral hearing loss, and a 
bilateral knee disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

Given the April 2009 and October 2009 submissions, there remain 
for appellate consideration no allegations of errors of fact or 
law with regard to the RO's denial of the Veteran's claims for 
higher evaluations for a back disability and bilateral hearing 
loss, and for service connection for a bilateral knee disability.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of those issues and the appeal as to those issues is 
dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 20 
percent disabling for a back disability is dismissed.

The appeal of entitlement to a compensable evaluation for 
bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for a bilateral 
knee disability is dismissed.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Although the Board sincerely regrets the additional 
delay, supplemental action is needed.  As noted in the 
Introduction, above, the Board has reframed the Veteran's claim 
as one for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  This is due to the recent 
case of Clemons v. Shinseki, in which the Court of Appeals for 
Veterans Claims (Court) determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including:  the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Pursuant to Clemons, additional notice and 
development (if necessary) is required to afford due process of 
the broader claim for service connection for any indicated 
psychiatric disorder.

Additional development is also required in an effort to verify 
newly asserted stressors, in furtherance of the claim 
specifically for service connection for PTSD, including 
potentially based on recent changes to the criteria for 
establishing service connection for PTSD.  A grant of service 
connection for PTSD previously required medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor actually 
occurred, as well as a link, established by the medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. 
App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently been 
amended by the Secretary of Veterans Affairs, by the addition of 
the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  

In the absence of such a combat-related stressor, under these new 
criteria, PTSD requires (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  Id.  The amendment to the regulation is 
effective, in pertinent part, for all claims pending at the Board 
on July 13, 2010, and thus is for application in the instant 
claim.

In this case, to the extent the Veteran's stressors are combat-
related or otherwise meeting the above-quoted criteria for 
stressors that may be subject to self-verification by the 
Veteran, all that may be required to substantiate the claim may 
be an appropriate VA examination and medical opinion meeting the 
balance of the criteria for service connection.  Otherwise, the 
Veteran's stressor must first be verified.

In an October 2009 stressor statement, the Veteran described, in 
detail, the stressors he believes are the cause of his PTSD.  In 
particular, the Veteran alleged that he witnessed the death of a 
fellow serviceman.  The Veteran provided the location and 
approximate date that this occurred, as well as the serviceman's 
last name.  In addition, the Veteran described an incident 
involving the assault and potentially the killing of a native 
woman as she was being interrogated by fellow soldiers.  The 
Veteran provided the location and approximate date of this 
stressor, though he did not identify the woman being 
interrogated.

The Veteran's statements in the October 2009 submission provide 
detailed information regarding the date and location of his 
alleged stressors, which may allow for VA to obtain information 
to corroborate the events.  VA has an obligation to do so 
pursuant to 38 C.F.R. § 3.159(c).

Further, the Veteran should be afforded a VA examination for 
compensation purposes, to address the expanded claim for service 
connection for any psychiatric disability to include PTSD, 
pursuant to Clemons.  See 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006).  If any alleged stressor 
and any requisite corroboration meet criteria to support a claim 
for PTSD, the examiner will be required to address any current 
PTSD as related to in-service stressors, including based on the 
revised criteria within 38 C.F.R. § 3.304(f).  



Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his (expanded) claim for 
service connection for any current 
psychiatric disorders, including PTSD, and 
what evidence he is to provide and what 
evidence VA will attempt to obtain on his 
behalf.  This notice should reflect recent 
changes to the evidentiary requirements to 
support a claim for service connection for 
PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), 
as added in 75 Fed. Reg. 39,843-852 (July 
13, 2010).  All records and responses 
received should be associated with the 
claims file, and any indicated development 
should be undertaken.

2.	The Veteran also should be asked whether 
he has any information or evidence 
regarding any post-service mental health 
or social services treatment for which 
records have not already been obtained, in 
furtherance of his claim for psychiatric 
disorders.  He should be advised that 
mental illness from which he may suffer 
need not necessarily be PTSD in order to 
be related to service (consistent with 
Clemons v. Shinseki, 23 Vet. App. 1 
(2009)), and he should accordingly be 
encouraged to assist in obtaining existing 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the 
claims file, and any indicated development 
should be undertaken.

3.	Send a request to the Joint Services 
Records Research Center (JSRRC), or other 
appropriate records custodian, with the 
additional information provided by the 
Veteran to corroborate his alleged in-
service stressors.  Specifically, the RO 
should refer to the Veteran's October 2009 
stressor statement and an attempt should 
be made to determine whether there were 
any casualties as described by the Veteran 
during the dates provided.  Any additional 
stressor verification should be requested, 
if additional stressors are asserted in 
the course of remand development which may 
be amenable to such verification.  Any 
responses received, to include any 
negative responses, should be associated 
with the claims file.

4.	Thereafter, a VA psychiatric examination 
for compensation purposes should be 
afforded the Veteran, to address whether 
any current psychiatric disorder may be 
causally related to service.  All 
necessary tests should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  In addressing the 
questions below, the examiner's opinion 
should be informed by a review of the 
Veteran's psychiatric history and findings 
as documented upon any prior psychiatric 
examinations or treatments.  

a.  The examiner should be advised that 
to the extent feasible, other evidence 
beyond medical and service records, to 
include lay statements, may be used to 
support a diagnosis or an assessment of 
etiology as related to service, but 
that the examiner should consider 
credibility of the evidence and any 
relevant factors that may impact the 
examiner's basis for accepting or 
rejecting evidence.

b.  The examiner should review the 
claims file, and identify all current 
psychiatric disorders.  The examiner 
should provide an evaluation of the 
nature and severity of these 
psychiatric disorders, and their effect 
on functioning, including employment.  

c.  For each psychiatric disorder as to 
which the examiner enters a diagnosis, 
he/she should answer the following:  Is 
it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the disorder developed in service, 
or pre-existed service and was 
aggravated (permanently increased in 
severity) during service, or is 
otherwise causally related to service; 
or, alternatively, is any such 
relationship to service unlikely (i.e., 
less than a 50-50 probability)?  The 
examiner should provide a complete 
explanation for his/her opinions.

d.  The examiner should specifically be 
advised of what stressor(s) is (are) 
corroborated, to support a claim for 
service connection for PTSD.  

e.  Specifically regarding the 
Veteran's claimed PTSD, the examiner is 
hereby advised that independent 
verification of claimed in-service 
stressors is not in all instances 
required to support a diagnosis of PTSD 
for purposes of supporting the 
Veteran's PTSD service connection 
claim.  Rather, the Veteran's own 
statements may support the alleged 
stressor if the stressor claimed by 
those statements is consistent with the 
places, types, and circumstances of the 
veteran's service (such as consistent 
with this Veteran's war-time service in 
Vietnam during an interval of active 
conflict during the Vietnam era), and 
if the alleged stressor consisted of 
the Veteran experiencing, witnessing, 
or being confronted with an event or 
circumstance that involved the actual 
or threatened death or serious injury, 
or a threat  to the physical integrity 
of the Veteran or others, such as from 
an explosive device, incoming 
artillery, rocket fire, mortar fire, 
grenade, small arms fire including 
sniper fire, attack upon a friendly 
military aircraft, or other combat 
incident, and the Veteran's response to 
the event or circumstances involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.

The examiner must thus provide findings 
regarding the Veteran's alleged 
stressors, and whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that they 
meet these criteria, from a 
psychological perspective, in order for 
the uncorroborated stressor(s) to serve 
to support the PTSD claim.  The 
examiner must then address whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran has PTSD due to an in-
service stressor meeting these 
criteria, or otherwise due to a 
corroborated in-service stressor.   

f.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

g.  Note: The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

h.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.  
If the examiner cannot answer any 
question posed without resorting to 
unsupported speculation, the examiner 
should so state, and explain why that 
is so.

5.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


